Carter, J.,
dissenting.
This action involves the foreclosure of a contract to purchase real estate. The appellants filed an application for a moratory stay under the provisions of section 20-21,159, Comp. St. Supp. 1933. Appellees filed a motion to strike the application for the reason that the foreclosure was fully terminated at the time it was filed and that it was therefore filed too late. After arguments were heard, the trial court sustained the motion to strike the application and denied the stay. From this order appellants prosecuted the appeal now before the court. The record conclusively shows that the trial court decided the issue below on the motion to strike the application. I do not know of any procedure that requires the filing of a bill of exceptions in this court to secure a review of such an order. The matter having been determined below on a motion to strike the application from the files, there is no evidence to incorporate into a bill of exceptions. Neither does the transcript filed in this court show or infer that there was any evidence taken. In my judgment the majority opinion *795decides the appeal on a point foreign to this case. The appeal should be decided on the point of law that was before the district court. I therefore dissent.